                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION

RITA HALL,                                    )
                                              )
         Plaintiff,                           )
                                              )                          Civ. No. 1:20-00197-FDW
v.                                            )
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
         Defendant.                           )

                                             AMENDED1 ORDER


         THIS MATTER is before the Court on Defendant’s Second Motion for Extension of Time

to File the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint (Doc.

No. 9). Defendant was originally required to file the Electronic Certified Administrative Record

and Answer to Plaintiff’s Complaint on September 28, 2020. (See Doc. No. 8). This Court has

already granted a nearly identical motion in this matter, extending the deadline until November

30, 2020. Id. In granting the previous request for an extension of time, the Court clearly cautioned

Defendant: “The Court does not anticipate granting additional extensions of time to file this

pleading absent a detailed request that presents the Court with detailed case specific information

to support a longer extension.” (Doc. No. 8). The motion at bar indicates the Social Security

Administration’s Office of Appellate Operations informed counsel for Defendant that the instant

case should be sent to the contractor within the next two weeks. Defendant anticipates the certified

administrative record will be available, such that Defendant will be able to file it with the Court



1
  The original order (Doc. No. 10) contained a typographical error in the final paragraph as to the deadline set for
Defendant. By allowing thirty (30) days, the deadline is December 30, 2020, not December 20, 2020, as
inadvertently stated by the Court. This Amended Order reflects that correction.



           Case 1:20-cv-00197-FDW Document 11 Filed 12/02/20 Page 1 of 2
and respond to Plaintiff’s Complaint, by December 30, 2020. Finally, the Court notes that

Plaintiff’s counsel does not object to the instant motion.

       IT IS THEREFORE ORDERED that Defendant’s Motion (Doc. No. 9) is GRANTED.

Defendant shall have until December 30, 2020, to file the certified administrative record and

answer to Plaintiff’s Complaint. Based on the current record, the Court does not anticipate

granting a third request for an extension of time to do so.

       IT IS SO ORDERED.



                                        Signed: December 2, 2020




                                                  2

         Case 1:20-cv-00197-FDW Document 11 Filed 12/02/20 Page 2 of 2
